SEPARATE CONCURRING OPINION.
ELLISON, P. J.
The petition for the writ on its face and by the prayer thereof shows a double purpose: First, it seeks to have respondent prohibited from quashing the notice to take depositions thereby preventing relator from taking depositions. Second, it *339seeks to have respondent prohibited from taking cognizance of, or exercising jurisdiction over, the action in which the depositions are to be taken.
In the foregoing opinion we have decided that respondent did not have jurisdiction to quash the notice to take depositions; but on the second ground, we have decided that the case was properly and legally transferred to respondent’s division of the circuit court and that.as judge of such division, he had jurisdiction of the cause.
The motion by defendants was in the alternative. It asked that the notice be quashed, or, if not, that the respondent proceed to appoint a commissioner to take such depositions as provided by section 6390, Revised Statutes 1909. Having decided that the notice should not be quashed it becomes respondent’s duty under such statute, to appoint a commissioner who will take the depositions under the notice. For, though the statute requires that the party wanting a commissioner appointed must apply therefor before the taking of depositions shall be commenced, yet it is shown by allegations in relator’s petition for the writ, that before the day named in the notice for taking such depositions defendants duly notified relator of his intention to ask the appointment of a commissioner to take them. Now it seems from other allegations in the petition that relator, notwithstanding this action on defendant’s part, has proceeded to begin the taking of depositions under such notice, before a notary by calling a witness and then adjourning from day to day. This perhaps has been done as a precaution, so that if it should be decided that respondent had not jurisdiction of the cause, and consequently was without authority to appoint a commissioner, the depositions before a notary could go on. But however that may be, it is manifest that the statute does not contemplate that one party, who has been duly notified before he commences *340to take depositions, may thwart the right of the other party to have a commissioner appointed, by ignoring such notice and beginning to take the depositions. Therefore, since we have decided that the respondent has jurisdiction of the cause and has authority to appoint such commissioner, it becomes his duty to make such appointment (unless defendant’s request be withdrawn) such commissioner to take the depositions as directed by said section 6390 of the statute.
Johnson and Trimble, JJ., concur.